Exhibit 10.11

C-Level Form of Agreement

 

SkyWest, Inc. 2010 Long-Term Incentive Plan

 

RESTRICTED STOCK UNIT Award Agreement

 

SkyWest, Inc. (the “Company”) hereby grants to the participant listed below
(“Participant”) the restricted stock units (the “RSUs”) described in this
Restricted Stock Unit Award Agreement (this “Award Agreement”), subject to the
terms and conditions of this Award Agreement and the 2010 Long-Term Incentive
Plan (as amended from time to time, the “Plan”), which is incorporated into this
Award Agreement by reference. Capitalized terms not specifically defined in this
Award Agreement have the meanings given to them in the Plan. 

 

 

Participant:

 

Grant Date:

 

Total Number of RSUs:

 

 

ELECTRONIC Acceptance of Award:

 

By clicking on the “ACCEPT” box on the “[Grant Acceptance: View/Accept Grant]”
page, the Participant agrees to be bound by the terms and conditions of this
Award Agreement and the Plan.  The Participant acknowledges that the Participant
has reviewed and fully understands all of the provisions of this Award Agreement
and the Plan, and has had the opportunity to obtain advice of counsel prior to
accepting the grant of the RSUs pursuant to this Award Agreement.  The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan, this Award Agreement or relating to the RSUs.

 

 



 

--------------------------------------------------------------------------------

 

 

1.         Grant of RSUs.  Pursuant to Section 7 of the Plan, the Company hereby
grants to the Participant the RSUs, on the terms and conditions set forth below
and in the Plan. Each RSU constitutes the mere contractual right, subject to
certain vesting conditions, to receive on the applicable payment date described
below one Share.  The Participant shall not have any of the rights of a
stockholder with respect to the Shares subject to the RSUs, including the right
to vote those Shares or receive dividends on those Shares, until payment of the
Shares is made under this Award Agreement.

 

2.         Subject to the Plan.  This Award Agreement and the RSUs are subject
to, and governed by, the provisions of the Plan and, unless the context requires
otherwise, terms used herein shall have the same meaning as in the Plan.  In the
event of a conflict between the provisions of the Plan and this Award Agreement,
the Plan shall control. 

 

3.         Adjustment.  Upon the occurrence of an event set forth in Section
12.2 of the Plan, the number of RSUs subject to this Award Agreement shall be
equitably and appropriately adjusted as provided in Section 12.2 of the Plan.

 

4.         Vesting.    

 

(a)        Subject to accelerated vesting as described in Sections 4(b), 4(c),
4(d) and 6(b) below, and the achievement of the Threshold Goal (as defined in
Section 4(e) below, if applicable), the RSUs shall vest in full on the third
(3rd) anniversary of the Grant Date (the “Scheduled Vesting Date”); provided the
Participant remains an Employee, Consultant or Director of the Company or a
Subsidiary from the Grant Date until the Scheduled Vesting Date.  

 

(b)        Notwithstanding Section 4(a) above, in the event Participant ceases
to serve as an Employee, Consultant or Director of the Company or a Subsidiary
prior to the Scheduled Vesting Date (i) by the Company or any Subsidiary other
than for Cause (as defined below) or (ii) by Participant for Good Reason (as
defined below), then, provided that the Threshold Goal is or has been met and
certified by the Committee if such termination occurs prior to a Change in
Control or more than twenty-four (24) months following a Change in Control, all
then outstanding unvested RSUs shall fully vest on an accelerated basis on the
date of such termination (or, if later, the date on which the Committee
certifies achievement of the Threshold Goal); provided that if the Participant
has experienced a termination pursuant to this Section 4(b) and, prior to the
Committee's certification of the achievement of the Performance Goal a Change in
Control occurs, the outstanding unvested RSUs shall fully vest immediately prior
to the consummation of the Change in Control

 

(c)        Notwithstanding Section 4(a) above, in the event Participant ceases
to serve as an Employee, Consultant or Director of the Company or a Subsidiary
prior to the Scheduled Vesting Date (i) by the Company or any Subsidiary other
than for Cause or (ii) by Participant for Good Reason, then, if such termination
occurs within twenty-four (24) months following a Change in Control, regardless
of whether the Threshold Goal has been met, all then outstanding unvested RSUs
shall fully vest on an accelerated basis on the date of such termination.





-  1  -

--------------------------------------------------------------------------------

 



(d)        Notwithstanding Section 4(a) above, in the event that the Participant
dies prior to the Schedule Vesting Date while still an Employee, Consultant or
Director of the Company or a Subsidiary, all then outstanding unvested RSUs
shall fully vest on an accelerated basis effective as of the Participant’s date
of death, regardless of whether the Threshold Goal has been met.

 

(e)        Notwithstanding anything to the contrary contained in this Award
Agreement, the RSUs will be eligible to vest pursuant to this Section 4 only if
the threshold level of performance (“Threshold Goal”) is achieved and is
certified in writing by the Committee. The Threshold Goal is the Company
achieving Pre-Tax Earnings (as defined below) of at least $[       ] million
during [Year 1], [Year 2] or [Year 3].  The Committee shall certify the
Company’s Pre-Tax Earnings for [Year 1],  [Year 2] and [Year 3] prior to
February 15, [Year 2], February 15, [Year 3] and February 15, [Year 4],
respectively.  If the Threshold Goal is not achieved and/or certified in writing
by the Committee prior to February 15, [Year 4], the RSUs will immediately
terminate and the Participant will not be entitled to receive any Shares. If the
Threshold Goal is achieved during either [Year 1],  [Year 2] or [Year 3] and
certified in writing by the Committee, then Participant will have the
opportunity to vest in the RSUs as provided in this Section 4. Notwithstanding
the foregoing, Sections 4(c), 4(d) and 6(b) provide certain circumstances in
which the Participant may vest in the RSUs without written certification of the
Threshold Goal.  Subject to Sections 4(b), 4(c), 4(d) and 6(b), any portion of
this Award that becomes eligible to vest based on the Committee’s written
certification of achievement of the Threshold Goal will be subject to continued
service through the Scheduled Vesting Date.  In the event one of the accelerated
vesting events in Section 4(b) occurs prior to the Committee’s written
certification of achievement of the Threshold Goal, the vesting of the RSUs
pursuant to such Section shall be subject to, and effective only upon, the
achievement of the Threshold Goal and such written certification.  For purposes
of this Award Agreement, “Pre-Tax Earnings” shall mean the aggregate of the
Company’s pre-tax earnings during the applicable performance period, determined
in accordance with accounting principles generally accepted in the United
States.  The Threshold Goal and the determination of the Company’s performance
against such goal shall exclude the effect of non-cash impairment charges, early
lease termination charges and other special, non-recurring items reflected in
the Company’s financial statements for the applicable period.

 

5.         Termination of Employment or Other Service. In the event that the
Participant ceases to serve as an Employee, Consultant or Director of the
Company and/or its Subsidiaries for any reason (whether voluntarily or
involuntarily, including on account of death, disability, resignation,
retirement or discharge with or without cause) prior to the otherwise applicable
vesting date of the RSUs, the Participant shall immediately and automatically
forfeit and relinquish all of the then unvested RSUs (computed after taking into
account any accelerated vesting of such RSUs under Section 4(b), 4(c) or 4(d)
above) without any right to receive any compensation, remuneration or other
payment therefor. Neither the Participant nor any of the Participant’s
successors, heirs, assigns or personal representatives shall have any rights or
interests in any RSUs that are so forfeited. For avoidance of doubt, transfers
of employment or service between Subsidiaries or the Company shall not be
treated as terminations of employment or service triggering forfeiture of RSUs. 

 





-  2  -

--------------------------------------------------------------------------------

 



6.         Payment of RSUs.    

 

(a)       The Company shall make a payment to the Participant (or if deceased to
his or her estate) with respect to the vested RSUs credited to the Participant
in the form and amount provided in Section 7 below upon or within twenty (20)
days after the date the RSUs first vest under Section 4 above or Section 6(b)
below.

 

(b)       Notwithstanding anything to the contrary in Section 6(a) above, in the
event that the RSUs are not assumed or continued, or an equivalent award
substituted for the RSUs, by the successor corporation or a parent or subsidiary
of the successor corporation in a Change in Control, the RSUs shall become fully
vested immediately prior to the consummation of such Change in Control,
regardless of whether the Threshold Goal has been met, and Shares shall be
distributed to Participant in settlement of such RSUs immediately prior to the
consummation of such Change in Control.

 

(c)       Neither the Participant nor any of the Participant’s successors,
heirs, assigns or personal representatives shall have any further rights or
interests in any RSUs that are so paid. Notwithstanding the foregoing, the
Company shall have no obligation to issue Shares in payment of the RSUs unless
such issuance and payment shall comply with all relevant provisions of
applicable securities and other laws and the requirements of any stock exchange
on which the Company’s common stock is then traded. The Company’s obligation to
deliver Shares or otherwise make any payment with respect to vested RSUs is
further subject to the condition precedent that the Participant deliver to the
Company any representations or other documents or assurances reasonably required
by the Company to ensure compliance with applicable laws.

 

(d)       Notwithstanding any provisions of this Award Agreement or the Plan to
the contrary, the time of distribution of the RSUs under this Award Agreement
may not be changed except as may be permitted by the Administrator in accordance
with Section 409A and the applicable Treasury Regulations promulgated
thereunder.

 

7.         Form and Amount of Payment.  Payments pursuant to Section 6 above
with respect to the RSUs shall be made in the form of whole Shares. In lieu of
any fractional Share, the Company shall make a cash payment to Participant equal
to the Fair Market Value of such fractional Share on the date the RSUs are
settled pursuant to Section 6 above.

 

8.         Withholding.

 

(a)       The Participant must remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation) required
by applicable law to be withheld with respect to any taxable event arising
pursuant to this Award Agreement.  The Participant may satisfy, the tax
withholding obligation in one or more of the forms specified below: (i) in cash
or cash equivalents (including certified check or bank check or wire transfer of
immediately available funds); (ii) by the deduction of such amount from other
wages or other amounts otherwise payable to the Participant; (iii) with the
consent of the Committee, by tendering previously acquired Shares (either
actually or by attestation) with a Fair Market Value on the date of delivery not
exceeding the amount necessary to satisfy the tax withholding obligation of the
Company and its Subsidiaries;





-  3  -

--------------------------------------------------------------------------------

 



(iv) with the consent of the Committee, by the withholding of Shares issuable
upon settlement of the RSUs by the Company with a Fair Market Value on the date
of delivery not exceeding the amount necessary to satisfy the tax withholding
obligation of the Company and its Subsidiaries; (v) through the delivery
(including telephonically to the extent permitted by the Company) of a notice
that the Participant has placed a market sell order with a broker acceptable to
the Company with respect to Shares then issuable upon settlement of the RSUs,
and that the broker has been directed to deliver promptly to the Company funds
sufficient to satisfy the applicable tax withholding; provided, that payment of
such proceeds is then made to the Company at such time as may be required by the
Committee, but in any event not later than the settlement of such sale; or (vi)
in any combination of the foregoing.  Subject to Section 13.2 of the Plan, the
applicable tax withholding obligation will be determined based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes as of the date of delivery (or such higher
withholding rates as may be determined by the Committee, which rates shall in no
event exceed the maximum individual statutory tax rate in the applicable
jurisdiction at the time of such withholding (or such other rate as may be
required to avoid adverse accounting consequences)); provided,  however, that
the number of Shares tendered or withheld pursuant to clauses (iii) or (iv)
above shall be rounded up to the nearest whole Share sufficient to cover the
applicable tax withholding obligation, to the extent rounding up to the nearest
whole Share does not result in the liability classification of the RSUs under
generally accepted accounting principles.

 

(b)       In the event the Participant fails to provide timely payment of all
sums required pursuant to Section 8(a) prior to the time the tax withholding
obligation arises pursuant to one of the permitted payment forms specified in
Section 8(a), the Company shall have the right and option, but not the
obligation, to treat such failure as an election by the Participant to satisfy
all or any portion of the Participant's required payment obligation pursuant to
Section 8(a)(iv) above.

 

9.         Nontransferability.  Except as otherwise permitted by the Committee
under the Plan or upon the death of the Participant, this Award Agreement and
the RSUs shall not be assignable or transferable by the Participant, but may be
assigned by the Company to successors of the Company, and no amounts payable
under this Award Agreement, or any rights therein, shall be subject in any
manner to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, levy, lien, attachment, garnishment, debt or other charge or
disposition of any kind.

 

10.       Notices.  All notices required or permitted under this Award Agreement
shall be in writing and shall be delivered personally, by mailing by registered
or certified mail, postage prepaid, or by electronic means as provided in
Section 18 below to the other party.  Notice by mail shall be deemed delivered
at the time and on the date the same is postmarked.  Electronic notices shall be
deemed delivered when received.





-  4  -

--------------------------------------------------------------------------------

 



Notices to the Company should be addressed to:

 

SkyWest, Inc.

444 South River Road

St. George, Utah 84790

Attention:  Chief Financial Officer

 

Notices to the Participant shall be sufficient if addressed to the Participant
at the Participant’s address (including email address) as it appears on the
Company’s records.  The Company or the Participant may by writing to the other
party, designate a different address for notices.

 

11.       Headings.  The headings in this Award Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this Award
Agreement.

 

12.       Successors and Assigns.  This Award Agreement shall inure to the
benefit of and be binding upon the heirs, legatees, distributees, executors and
administrators of the Participant and the successors and assigns of the Company.

 

13.       Governing Law; Dispute Resolution; Waiver of Jury Trial.    

 

(a)       This Award Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Utah, other than its conflict of laws
principles.

 

(b)       Any legal suit, action or proceeding arising out of or based upon or
relating to this Award Agreement, the Plan or the transactions contemplated
hereby shall be instituted in the federal courts of the United States of America
or the courts of the State of Utah in each case located in Salt Lake City, Utah,
and the Participant and the Company irrevocably submit to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or proceeding in such courts and irrevocably waive and agree
not to plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

(c)       The Participant and the Company agree that any controversy which may
arise under this Award Agreement or the Plan is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Award Agreement or the
transactions contemplated hereby. Each party agrees that (i) no representative
of any other party has represented, expressly or otherwise, that such other
party would not seek to enforce the foregoing waiver in the event of a legal
action, (ii) such party has considered the implications of this waiver, and
(iii) such party makes this waiver voluntarily.

 

14.       Award Agreement Not an Employment Contract.  This Award Agreement (and
the grant of RSUs) is not an employment or service contract, and nothing in this
Award Agreement shall be deemed to create in any way whatsoever any obligation
on the Participant’s part to 





-  5  -

--------------------------------------------------------------------------------

 



continue as an Employee, Consultant or Director of the Company or a Subsidiary
or upon the Company or any Subsidiary to continue the Participant’s service as
an Employee, Consultant or Director.

 

15.       Entire Agreement; Modification.  This Award Agreement and the Plan
contain the entire agreement between the parties with respect to the subject
matter hereof. This Award Agreement may be modified as provided in the Plan or,
to the extent such amendment would impair the rights of Participant under this
Award Agreement in any material respect, in a written document executed by both
parties.

 

16.       Compliance with Section 409A of the Code; Taxes.   

 

(a)       Section 409A. The RSUs and all amounts payable under this Award
Agreement are intended to comply with or be exempt from Section 409A and the
regulations and guidance promulgated thereunder and, accordingly, to the maximum
extent permitted, this Award Agreement shall be interpreted consistently with
that intent.  For purposes of Code Section 409A, all payments with respect to
the RSUs are hereby designated as separate payments from any other payments or
benefits to which the Participant is entitled (whether under the Plan, any other
agreement, or any non-qualified deferred compensation or arrangement to which
the Participant is a party or in which the Participant is a participant). In no
event shall the Participant have any right to accelerate or defer the payment of
the RSUs.

 

(b)       Taxes. Regardless of any action the Company and/or the Participant’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state and local tax and/or non-U.S. tax), social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant or deemed by the Company or the Employer to be an appropriate charge
to the Participant even if technically due by the Company or the Employer
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and the Participant’s Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award Agreement,
including the grant of the RSUs, the vesting of the RSUs, the delivery of
Shares, the subsequent sale of any Shares acquired at vesting; and (ii) do not
commit to and are under no obligation to structure the terms of the RSU grant or
any aspect of the Award to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is or becomes subject to tax in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction. The Participant shall bear and be solely
responsible for any taxes and tax-related interest and penalties imposed on the
Participant with respect to, or as a result of the grant, vesting or payment, of
the RSUs, including without limitation any income taxes and any taxes payable
under Code Sections 4999 or 409A. The Company, its Subsidiaries and their
respective directors, officers, employees and agents have no obligation or
liability to reimburse, indemnify or otherwise gross-up the Participant for any
Tax-Related Items, tax-related interest or penalties incurred by or imposed on
the Participant with respect to, or as a result of the grant, vesting or





-  6  -

--------------------------------------------------------------------------------

 



payment, of the RSUs.  THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE
ACCEPTING THIS AWARD AGREEMENT OR DISPOSING OF THE SHARES.

 

17.       Severability.    If any provision of this Award Agreement shall be
held unlawful or otherwise invalid or unenforceable in whole or in part by a
court of competent jurisdiction, such provision shall (a) be deemed limited to
the extent that such court of competent jurisdiction deems it lawful, valid
and/or enforceable and as so limited shall remain in full force and effect, and
(b) not affect any other provision of this Award Agreement or part thereof, each
of which shall remain in full force and effect.

 

18.       Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, deliver any documents related to this Award Agreement or the RSUs by
electronic means or request the Participant’s consent to participate in the Plan
or accept the RSUs by electronic means. The Participant hereby consents to
receive all applicable documentation by electronic delivery and to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party vendor designated by the Company.

 

19.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. The RSUs (including any proceeds, gains or other
economic benefit actually or constructively received by the Participant upon
vesting or settlement of the RSUs or upon the receipt or resale of any Shares
underlying the RSUs) shall be subject to Section 13.5 of the Plan and the
applicable provisions of any claw-back policy implemented by the Company,
whether implemented prior to or after the grant of the RSUs, including without
limitation, any claw-back policy adopted to comply with the requirements of
Applicable Law, including without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any rules or regulations promulgated thereunder,
to the extent set forth in such claw-back policy.

 

20.       Counterparts. This Award Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. 

 

21.       Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Award Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and may not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  The Participant will have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive the Shares as a general unsecured
creditor with respect to the RSUs, as and when vested and settled pursuant to
the terms hereof.





-  7  -

--------------------------------------------------------------------------------

 



22.       Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Award Agreement, if the Participant is
subject to Section 16 of the Exchange Act, the Plan, this Award Agreement and
the RSUs will be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b‑3) that are requirements for the application of such
exemptive rule.  To the extent applicable laws permit, this Award Agreement will
be deemed amended as necessary to conform to such applicable exemptive rule.

 

23.       Broker-Assisted Sales. 

 

(a)       In the event of any broker-assisted sale of Shares in connection with
the payment of withholding taxes as provided in Section 8(a)(iv) or Section
8(a)(v) or Section 8(b): (i) any Shares to be sold through a broker-assisted
sale will be sold on the day the tax withholding obligation arises, or as soon
thereafter as practicable; (ii) such Shares may be sold as part of a block trade
with other participants in the Plan in which all participants receive an average
price; (iii) the Participant will be responsible for all broker’s fees and other
costs of sale, and the Participant agrees to indemnify and hold the Company and
its Subsidiaries harmless from any losses, costs, damages, or expenses relating
to any such sale; (iv) to the extent the proceeds of such sale exceed the
applicable tax withholding obligation, the Company agrees to pay such excess in
cash to the Participant as soon as reasonably practicable; (v) the Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the applicable tax withholding obligation; and
(vi) in the event the proceeds of such sale are insufficient to satisfy the
applicable tax withholding obligation, the Participant agrees to pay immediately
upon demand to the Company or its Subsidiaries with respect to which the
withholding obligation arises, an amount sufficient to satisfy any remaining
portion of the Company’s or the applicable Subsidiary’s withholding obligation.

(b)       In the event any tax withholding obligation arising in connection with
the RSUs will be satisfied under Section 8(a)(iv) or Section 8(b) above, then,
unless the Participant is subject to Section 16 of the Exchange Act at the time
the tax withholding obligation arises (in which case the approval of the
Committee shall be required for any election by the Company pursuant to this
Section 23(b)), the Company may elect to instruct any brokerage firm determined
acceptable to the Company for such purpose to sell on the Participant's behalf a
whole number of shares from those Shares that are issuable upon settlement of
the RSUs as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the tax withholding obligation and to remit the proceeds
of such sale to the Company or the Subsidiary with respect to which the
withholding obligation arises.  The Participant's acceptance of the RSUs
constitutes the Participant's instruction and authorization to the Company and
such brokerage firm to complete the transactions described in this Section
23(b), including the transactions described in the previous sentence, as
applicable. 

 

24.       Definitions.  For purposes of this Award Agreement, the following
terms shall have the meanings provided below:

 





-  8  -

--------------------------------------------------------------------------------

 



(a)       For purposes of this Award Agreement, “Cause” shall mean (i) the
Committee’s determination that the Participant failed to substantially perform
the Participant’s duties (other than any such failure resulting from the
Participant’s disability); (ii) the Committee’s determination that the
Participant failed to carry out, or comply with any lawful and reasonable
directive of the Board or the Participant’s immediate supervisor; (iii) the
Participant’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony, indictable offense or
crime involving moral turpitude; (iv) the Participant’s unlawful use (including
being under the influence) or possession of illegal drugs on the premises of the
Company or any of its Subsidiaries or while performing the Participant’s duties
and responsibilities; or (v) the Participant’s commission of an act of fraud,
embezzlement, misappropriation, willful or gross misconduct, or breach of
fiduciary duty against the Company or any of its Subsidiaries.  Notwithstanding
the foregoing, if the Participant is a party to a written employment or
consulting agreement with the Company or any of its Subsidiaries in which the
term “cause” is defined, then “Cause” shall be as such term is defined in the
applicable written employment or consulting agreement.

 

(b)       For purposes of this Award Agreement, “Good Reason” shall mean (i) a
change in the Participant’s position with the Company or a Subsidiary employing
Participant that materially reduces the Participant’s authority, duties or
responsibilities or the level of management to which he or she reports, (ii) a
material diminution in the Participant’s base compensation (and Participant and
the Company agree that a diminution of ten percent (10%) or more will be deemed
to be material for purposes of this Program), or (iii) a relocation of the
Participant’s place of employment by more than fifty (50) miles, provided that
such change, reduction or relocation is effected by the Company or a Subsidiary
employing Participant without the Participant’s consent. A Participant must
provide written notice to the Company of the occurrence of any of the foregoing
events or conditions without the Participant’s written consent within ninety
(90) days of the occurrence of such event.  The Company shall have a period of
thirty (30) days to cure such event or condition after receipt of written notice
of such event from the Participant.  Participant’s termination by reason of
resignation for Good Reason must occur within six months following the initial
existence of the act or failure to act constituting Good Reason. Notwithstanding
the foregoing, if Participant is a party to a written employment or consulting
agreement with the Company or a Subsidiary employing Participant in which the
term “good reason” is defined, then “Good Reason” shall be as such term is
defined in the applicable written employment or consulting agreement.

 

25.       Confidentiality.  Except with the approval of the Committee, the
Participant shall not disclose to any person, and shall preserve the
confidentiality of, the performance vesting terms set forth in this Award
Agreement.  The foregoing restrictions on disclosure shall not apply to
disclosures required by law or disclosures to the Participant’s professional
advisors.

 

26.       Section 162(m) of the Code.  This Award is intended to constitute
“qualified performance-based compensation” satisfying the requirements of
Treasury Regulations Sections 1.162-27(e)(2) through (e)(5) and this Award
Agreement shall be interpreted where necessary consistent with such intent.  To
the extent Participant is a Covered Employee, the Committee for purposes of the
administration of this Award Agreement shall consist of two or more members of
the Board, each of whom is an “outside director” for purposes of Section 162(m)
of the Code.

 

-  9  -

--------------------------------------------------------------------------------